The use of commercial vehicles upon the public highways of the state, as carriers of freight and of passengers, had become such an important feature of transportation within the state that the legislature deemed it wise as well as just that, in addition to the privilege road tax theretofore required of all motor vehicles, whether used for hire or not, a highway mileage tax would be required of trucks and busses. Accordingly, on May 18, 1932, there was enacted chapter 135, Laws 1932, dealing in an elaborate manner with this matter. By section 1 of that act the word "truck" was defined to mean any motor vehicle designed and used principally for the *Page 627 
transportation of any property and engaged in the business of transporting property; and the word "bus" was defined as any motor vehicle designed for carrying passengers and engaged in the business of carrying passengers for hire.
By section 5 of this act a mileage tax was imposed upon each truck whether loaded or empty, and without regard to whether or not used for hire, and by the same section a mileage tax was imposed upon each bus engaged in the transportation of passengers for hire. And as a means to ascertain and record the mileage upon which the tax was to be paid it was required by section 15 that each permit operator of a bus or truck should provide each of such vehicles with a speedometer, and it was made unlawful to operate such a vehicle without a speedometer, which instrument the operator was required also to keep in constant repair and to use in the correct recordation of the mileage.
But by subdivision 12 of section 1 of the act in defining "permit carrier by motor vehicle," the following language was used:
"(12) The term `permit carrier by motor vehicle' includes any carrier of persons and any carrier of property operating motor vehicles for compensation and all trucks of two and one-half tons carrying capacity or more, other than those included in paragraph (11), and other than the following:
"(a) Motor vehicles engaged solely in transporting school children and teachers to and from public schools.
"(b) Motor vehicles engaged exclusively in the transportation of agricultural, forest, and/or dairy products when such agricultural, forest, and/or dairy products are owned by the producer, or where the forest products are being transported not exceeding twenty-five miles in their raw or unmanufactured state, or as lumber; and motor vehicles engaged in hauling gravel in the county wherein such truck is licensed. *Page 628 
"(c) Motor vehicles used in lieu of street cars in or between municipalities, or by a hotel exclusively for its patrons and employees, operating not exceeding fifteen miles distant from such hotel, and taxi-cabs within the city limits of a municipality, or not exceeding three miles therefrom.
"(d) Motor vehicles used by employees of the United States on official business.
"(e) Motor vehicles owned and operated exclusively by the United States, the State of Mississippi, or any sub-division thereof."
The paragraph (11) above referred to reads as follows: "(11) The term `common carrier by motor vehicle' includes any common carrier of persons and any common carrier of property operating motor vehicles, for compensation over fixed routes or between fixed termini," and in this connection it is to be noted that section 15, requiring the use of speedometers by permit carriers excepts common carriers operating under certificate from the Railroad Commission between fixed termini on a regular schedule, the latter being taken as the basis for the computation of the mileage, making the use of a speedometer unnecessary.
It will thus be seen that except as to common carriers by motor vehicle operating over fixed routes or between fixed termini, the method provided by the Legislature for the ascertainment and report of the mileage was by the use of speedometers, but it is also seen that the motor vehicles mentioned under subheads (a) to (e) and as above-quoted were not required to carry speedometers, and generally they operated upon no regular routes nor between fixed termini. No method was supplied for the ascertainment of the mileage as to them, and moreover from the very nature of their use and the places thereof, it was and is perfectly plain that the Legislature had no thought of imposing a mileage tax upon them. Moreover, by section 3 of the act it was enacted as follows: *Page 629 
"Every operator using the public highways of the state (except as provided in section 1 hereof), shall pay as herein provided," etc., and as hereinafter pointed out, unless the parenthesis above quoted refers to those mentioned under subheads (a) to (e) of paragraph 12 of section 1, the parenthesis is left without any substantial meaning, if any at all.
Under the act of 1932, above discussed, the Attorney General and all the administrative departments of the state having to do with the matter, took the view, and uniformly held to that view, that those mentioned under said subheads (a) to (e) were not subject to the mileage tax. And this position was taken and maintained in the most solemn manner by which it could be made of record. The act was attacked in court because of the exemption so-called of those mentioned under those subheads, and as a denial of the equal protection of the laws. The Attorney General defended, admitting the exemptions so-called, and urged that the classifications were reasonable. That contention was sustained by this court in Hudson v. Stuart, 166 Miss. 339, 145 So. 611, decided here on January 16, 1933. The Attorney General and all departments were still maintaining that position when the case, State of Mississippi ex rel. Rice v. Evans-Terry Co., 173 Miss. 526,159 So. 658, was decided here on February 25, 1935, and when affirmed by the Supreme Court of the United States on October 14, 1935. 296 U.S. 538, 56 S.Ct. 126, 80 L.Ed. 383.
Such was the interpretation of the act of 1932, and by all departments having to do with it from the time of its enactment up to the time of and long after the convening of the regular session of the Legislature in 1934. At that session chapter 126, Laws 1934, was passed and approved April 4, 1934. This Law of 1934 was a complete rescript of the Law of 1932, and as to the matters herein discussed the Act of 1934 was in the same language as that used in 1932 save in one or two immaterial particulars. *Page 630 
If therefore the vehicles mentioned under subheads (a) to (e), paragraph 12 section 1 of chapter 135, Laws 1932, were not subject to the mileage tax, then they are not subject thereto under the same subheads in the same section of chapter 126, Laws 1934. The law is well settled that the re-enactment of a statute in the same or substantially the same terms, after it has received a practical construction by the executive or administrative departments of the government, is an adoption of such construction. In White v. Miller, 160 Miss. 734,133 So. 146, this court held that Legislature in re-enacting a statute is presumed to have known of the construction theretofore placed thereon by governmental departments, and by such re-enactment, without substantial change of language as to the points involved, to have adopted the said previous construction so placed thereon.
The majority take recourse, however, to the general and familiar principle, applied well enough in most cases, that an exemption from taxation must be found in language which is clear and definite; but this principle is, at last, but an aid in construction, and has no inexorable operation. It is to be admitted that the act is far from perfect as a piece of legislative draftsmanship. In its original enactment in 1932 it was probably cut to pieces by the ever-present and ever-ready proponents of half-considered and half-prepared amendments; but because of the construction placed upon it as aforementioned, it was not considered necessary to review and revise its language when reenacted in 1934. Conceding the imperfections of draftsmanship, members of the Legislature, and all others will be astonished to learn that, under the majority opinion of this court, the Legislature has placed a mileage tax upon trucks owned and operated exclusively by the United States as a privilege for the use of the highways of the state, when the main highways of the state in their finished state have been largely constructed by federal appropriations, and when millions *Page 631 
of dollars have been freely given by the federal government to this work. They will be astonished to learn that, according to this court's interpretation, they have placed a mileage tax against trucks used exclusively in the transportation of agricultural, forest, and dairy products when owned by the producer, or where forest products are being transported in their raw state over short distances, including trucks engaged in hauling sand, gravel, dirt, stone, or the aggregate thereof for road building purposes only; and that the Legislature has imposed a mileage tax upon busses used in lieu of street cars in municipalities which construct and maintain their own streets without state aid, and when the state refuses to divide even a part of one cent of the gasoline taxes with the municipalities.
It is too plain for tenable debate that the Legislature had no thought of subjecting the motor vehicles mentioned in the last paragraph to a road mileage tax. The intention to exempt some of the vehicles included in the subheads (a) to (e) may not be so clear as that in respect to those mentioned in the foregoing paragraph, but the maxim, noscitur a sociis, comes into operation and puts all within the subheads as much within the legislative intent as those wherein by their very nature the intent is unmistakable.
In the most recent case with which this court has dealt with the subject of statutory construction, Zeigler v. Zeigler,164 So. 768, 770, the court said: "In construing statutes, the chief desire of the courts is to reach the real intention of the Legislature, and knowing this to adopt that interpretation which will meet the real meaning, though such interpretation may be beyond or within, wider or narrower, than the mere letter of the statute. Unthought of results must be avoided if possible, especially if injustice follows, and unwise purpose will not be imputed to the Legislature when a reasonable construction is possible." This rule applies to taxation *Page 632 
exemption statutes equally with all others. In 61 C.J. at pp. 396, 397, treating of this precise subject, it is said: "The rule of strict construction does not call for a strained construction, adverse to the real intention of the legislature, but the judicial interpretation of it must always be reasonable and in accordance with the actual meaning of the lawmaking power, taking into consideration the entire tax statute, the spirit as well as the letter of the law, . . . the legislative policy in the making of the law, the use and in some cases, the primary as distinguished from the incidental use to which the property is devoted in determining whether it falls within the terms of the exemption statute." In Adams County v. Catholic Diocese,110 Miss. 890, 71 So. 17, 19, our court in discussing an exemption statute, gave adherence to the rule last above quoted, and expressly said of such statutes that in construing them "we must look to the intention of the Legislature, the spirit of the law, and the policy and purpose of the same."
When we consider the nature and use of the vehicles, and the places where used as itemized under the above-mentioned subheads (a) to (e) there can be no fair doubt, as heretofore urged, that there was no intention or thought of imposing a mileage tax upon them. They were exempted from the use of a speedometer whereby no means was provided or required for the measurement or recordation of the mileage; and there could be no more persuasive indication of a purpose to exempt than the omission of a means or method to measure or record the alleged tax; and finally there is the provision in section 3 that "every operator using the public highways of the state (except as provided in section 1 hereof), shall pay," etc. If the parenthetical exception does not refer to the vehicles listed under the said subheads (a) to (e) of paragraph 12 of section 1, then it has nothing to which to refer. The majority opinion undertakes to take care of this point by saying that the exception refers *Page 633 
to school busses and to road rollers, street sprinklers, fire engines, fire department apparatus, police patrol wagons and locomotives or cars operated on rails or tracks; but if it is to these that the parenthetical exception refers, the parenthetical exception was and is wholly useless and inoperative, and to so construe it is to strike it out of the statute; because in the definition of busses subsection 3 of section 1 of the 1934 act, school busses are excluded from the definition of a bus, and in the definition of motor vehicles subsection 10 of section 1, the road rollers, street sprinklers, and the other vehicles last mentioned in connection with them are excluded from the term "motor vehicles" and are not motor vehicles at all within the act. School busses and street sprinklers and the like were put outside the act, when they were said to be neither busses nor motor vehicles, and since busses and trucks are the vehicles that are taxed with mileage, the only things to which the parenthetical exception in section 3 could refer with any force, and if not to be stricken out as meaningless, are those under subheads (a) to (e) in paragraph 12 of section 1.
Had the majority opinion decided only that the busses operated by appellee are not within subhead (c), that is to say are not within the language "motor vehicles used in lieu of street cars in or between municipalities," there would perhaps have been no dissent, but when the majority goes further, and says that none of the vehicles mentioned in subheads (b), (c), (d) and (e) of paragraph 12 of section 1 are exempt, the decision is driven beyond the plain purpose of the act and to the point where the Legislature is declared as having acted not only unjustly, but absurdly.
Since the foregoing dissent was prepared and submitted, a modification has been made in the majority opinion, disclaiming decision upon the matters with which this dissent has dealt. But the course of reasoning by *Page 634 
which the majority has arrived at its conclusion has not been modified, wherefore there is no occasion to rewrite this dissent beyond the addition of this concluding paragraph.